          Case: 1:19-cv-01240-SO Doc #: 1 Filed: 05/31/19 1 of 5. PageID #: 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                   CLEVELAND DIVISION

 ALRAINA LIGON,

      Plaintiff,

 v.                                                       Case No. 1:19-cv-01240

 CITIZENS DISABILITY, LLC,

      Defendant.

                                             COMPLAINT

        NOW COMES Plaintiff, ALRAINA LIGON, through counsel, SULAIMAN LAW

GROUP, LTD., complaining of Defendant, CITIZENS DISABILITY, LLC, as follows:

                                     NATURE OF THE ACTION

        1.         This is an action brought by a consumer seeking redress for alleged violation(s) of

the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         ALRAINA LIGON (“Plaintiff”) is a natural person, over 18-years-of-age, who at

all times relevant resided at 883 Parkwood Drive, Cleveland OH, 44108.

        5.         Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        6.         CITIZENS DISABILITY, LLC (“Citizens Disability”) is a foreign limited liability

company with its principal place of business in Waltham, Massachusetts.

        7.         Citizens Disability is a “person” as defined by 47 U.S.C. § 153(39).

                                                    1
         Case: 1:19-cv-01240-SO Doc #: 1 Filed: 05/31/19 2 of 5. PageID #: 2



                                  FACTUAL ALLEGATIONS

       8.      At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the cellular telephone number ending in 4702.

       9.      At all times relevant, Plaintiff’s number ending in 4702 was assigned to a cellular

telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

       10.     At all times relevant, Plaintiff was financially responsible for her cellular telephone

equipment and services.

       11.     In April 2019, Plaintiff sought social security disability benefits through Citizens

Disability.

       12.     Plaintiff was not eligible.

       13.     Thereafter, started to receive marketing/solicitation phone calls from Citizens

Disability.

       14.     After receiving 3-4 phone calls, Plaintiff answered, experienced momentary pause

prior to being connected, then demanded that Citizens Disability “stop calling.”

       15.     Despite Plaintiff’s demand, Citizens Disability continued/continues to place

marketing/solicitation phone calls to Plaintiff.

       16.     In total, Citizens Disability has placed (or caused to be placed) no less than 23

unconsented-to phone calls to Plaintiff on:

                                     May 6, 2019 at 5:50 PM
                                    May 7, 2019 at 10:46 AM
                                     May 7, 2019 at 2:55 PM
                                    May 8, 2019 at 10:57 AM
                                     May 8, 2019 at 4:04 PM
                                    May 10, 2019 at 10:37 AM
                                    May 10, 2019 at 1:34 PM
                                    May 17, 2019 at 11:57 AM
                                    May 17, 2019 at 1:23 PM

                                                   2
         Case: 1:19-cv-01240-SO Doc #: 1 Filed: 05/31/19 3 of 5. PageID #: 3



                                    May 17, 2019 at 4:06 PM
                                    May 20, 2019 at 10:23 AM
                                    May 20, 2019 at 1:03 PM
                                    May 20, 2019 at 3:47 PM
                                    May 21, 2019 at 10:57 AM
                                    May 21, 2019 at 1:30 PM
                                    May 21, 2019 at 4:54 PM
                                    May 22, 2019 at 1:37 PM
                                    May 23, 2019 at 2:32 PM
                                    May 23, 2019 at 2:51 PM
                                    May 23, 2019 at 3:29 PM

        17.    Citizens Disability’s unconsented-to phone calls resulted in aggravation that

accompanies unsolicited telephone calls, anxiety, diminished value and utility of telephone

equipment and telephone subscription services, emotional distress, increased risk of personal

injury resulting from the distraction caused by the phone calls, intrusion upon and occupation of

Plaintiff’s cellular telephone capacity, invasion of privacy, loss of battery charge, loss of

concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services, and wasting Plaintiff’s

time.

                                     CLAIMS FOR RELIEF

                                      COUNT I:
                Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

        18.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        19.    Citizens Disability placed or caused to be placed no less than 23 non-emergency

calls, including but not limited to the aforementioned phone calls, to Plaintiff’s cellular telephone

utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice

without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(1)(A)(iii).


                                                 3
         Case: 1:19-cv-01240-SO Doc #: 1 Filed: 05/31/19 4 of 5. PageID #: 4



        20.     Upon information and belief, based on the “momentary pause” Plaintiff

experienced, Citizens Disability employed an ATDS to place calls to Plaintiff’s cellular telephone.

        21.     Upon information and belief, the ATDS employed by Citizens Disability transfers

the call to a live representative once a human voice is detected, hence the noticeable pause.

        22.     Upon information and belief, the ATDS employed by Citizens Disability has the

capacity – (A) to store or produce telephone numbers to be called, using a random or sequential

number generator; and (B) to dial such numbers.

        23.     Upon information and belief, Citizens Disability acted through its agents,

employees, and/or representatives at all times relevant.

        24.     As a result of Citizens Disability’s violations of 47 U.S.C. §227 (b)(1)(A)(iii).

Plaintiff is entitled to receive $500.00 in damages for each violation.

        25.     As a result of Citizens Disability’s knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Citizens Disability violated 47 U.S.C. § 227 et seq.;

        B.      an award of statutory damages of at least $500.00 for each and every violation;

        C.      an award of treble damages of up to $1,500.00 for each and every violation; and

        D.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: May 31, 2019                                            Respectfully submitted,

                                                               ALRAINA LIGON
                                                  4
Case: 1:19-cv-01240-SO Doc #: 1 Filed: 05/31/19 5 of 5. PageID #: 5




                                          /s/ Joseph S. Davidson

                                          Joseph S. Davidson
                                          Mohammed O. Badwan
                                          SULAIMAN LAW GROUP, LTD.
                                          2500 South Highland Avenue
                                          Suite 200
                                          Lombard, Illinois 60148
                                          +1 630-575-8181
                                          jdavidson@sulaimanlaw.com
                                          mbadwan@sulaimanlaw.com




                                 5
